Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 withdrawn
Claims 10-19 elected and pending 

Election/Restrictions
Applicant’s election without traverse of 10-19 in the reply filed on 01/31/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is dependent on claim 1, where claim 10 disclose the entirety of claim 1, stating “providing the mask of claim 1 on a substrate” wherein the mask comprises “first area; a second area surrounding the first area; and a third area surrounding the second area; wherein, a thickness of the second area is greater than a thickness of the first area, and the thickness of the first area is greater than a thickness of the third area”. 
For the sake of expedite prosecution the examiner interprets this as “providing a mask on a substrate…”.

Claim 16 is dependent on claims 1 and 15, where claim 15 depends on claim 10, where claim 16 also disclose the entirety of the mask of claims 1 and 10, where claim 16 states “The method of manufacturing the encapsulation layer according to claim 15, wherein steps of forming the second inorganic layer specifically comprises: providing the mask of claim 1 on the organic layer; depositing the second inorganic layer on the organic layer and the mask; and removing the mask; wherein the mask comprises: the first area; the second area surrounding the first area; and the third area surrounding the second area; wherein the thickness of the second area is greater than the thickness of the first area, and the thickness of the first area is greater than the thickness of the third area”.
As the description of the mask (wherein the mask comprises…) is repeated four times: 1) as dependent on claim 1, 2) and 3) as dependent on claim 10, and where claim 10 is dependent on claim 1, 4) and where it is described in claim 16 itself.
Additionally, in claim 16, it is not clear if the mask of claim 10 is reused for a second time, or another mask with similar features are used.

For the sake of expedite prosecution the examiner interprets this as “The method of manufacturing the encapsulation layer according to claim 15, wherein steps of forming the second inorganic layer specifically comprises: providing the mask on the organic layer; depositing the second inorganic layer on the organic layer and the mask; and removing the mask”. Therefore, the used mask in claim 16 is the same mask of claim 10, being reused for the deposition of second inorganic layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 106567052 A, Google Patents) in view of Yoo (PG Pub 2018/0148844 A1).
Consider Claim 10
Yu does not teach the mask having the claimed parameters, or the substrate is glass.
However, Yoo is in the prior art of forming organic light emitting diode [0003], teaches the process of using mask (100) for depositing on a glass substrate [0037], where the mask (100) have a first area (120) with thickness H2 (Figs. 1-2, [0043]-[0044]), surrounded by second area (110) with thickness H1 (Figs. 1-2, [0043]-[0044]), surrounded by third area (200) having a varied thickness (Fig. 3), including a smaller thickness of the mask frame than first area thickness (Fig. 3). Yoo teaches the thickness of the second area H1 is greater than the thickness of the first area H2 thickness [0044], and where the first area thickness of H2 is greater than third area thickness (Fig. 3)
A person having ordinary skill in the art before the effective date of the claimed invention would combine Yu with Yoo to use the metal mask (100) having various thicknesses of different areas of the mask, to prevent the mask from being broken or thermally deformed even if the portions of the mask are irradiated with laser [0044].
Consider Claims 11-12, the combined Yu (with Yoo) teaches the thickness of the second area is greater than the thickness of the first area, and the thickness of the first area is greater than the thickness of third area (Yoo, Figs. 1-3, [0044]-[0048]). Although the combined Yu (with Yoo) does not explicitly disclose the ratio between second area and first area, however, it would be obvious for ordinary skilled person in the art to adjust the variation of the areas thicknesses having second area thickness to be greater than first area thickness, using known engineering principles and routine experimentation, achieving the ratio of 0.5 – 0.7 to prevent the mask from being broken or thermally deformed during the laser radiation (Yoo, [0044]). Additionally, although the combined Yu (with Yoo) does not explicitly disclose the ratio between first area 
Consider Claim 13, the combined Yu (with Yoo) teaches the second area having a shape (Yoo, Fig. 1).
Although the combined Yu (with Yoo) does not explicitly disclose the shade being ring–shaped, however, it will be obvious for ordinary skilled person in the art to adjust the shape of the second area to any desired shape including a ring shaped. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Consider Claims 14-16, the combined Yu (with Yoo) teaches the process of coating a passivation layer on the first inorganic layer (Yu, claim 4, step 3), where the coated passivation layer (of step 3) is organic material (Yu, claim 8). The combined Yu (with Yoo) teaches placing on top of the organic/passivation layer the mask plate (same mask used in the first inorganic deposition), where the mask is used to block undesired areas during the coating of a second inorganic layer on top of the organic (claim 4, step 4).
Consider Claims 17-18, the combined Yu (with Yoo) teaches the thickness of the second area is greater than the thickness of the first area, and the thickness of the first area is greater than the thickness of third area (Yoo, Figs. 1-3, [0044]-[0048]). Although the combined Yu (with Yoo) does not explicitly disclose the ratio between second area and first area, however, it would 
Consider Claim 19, the combined Yu (with Yoo) teaches the second area having a shape (Yoo, Fig. 1).
Although the combined Yu (with Yoo) does not explicitly disclose the shade being ring–shaped, however, it will be obvious for ordinary skilled person in the art to adjust the shape of the second area to any desired shape including a ring shaped. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718